      Case: 4:19-cv-00260-BYP Doc #: 59 Filed: 07/15/19 1 of 2. PageID #: 547




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                              Eastern Division (Youngstown)

SUSAN BEIERSDORFER, et al.,                             )    Case No. 4:19-cv-00260-BYP

       Plaintiffs,                                      )    Judge Pearson

v.                                                      )

FRANK LaROSE, Secretary of State of the                 )
State of Ohio, et al.,
                                                        )
               Defendants.
                                                        )

*                      *                      *                      *                      *

     AMENDED SUPPLEMENT TO REPORT OF PARTIES’ PLANNING MEETING
                      (SETTLEMENT DEMAND)

       Now come Plaintiffs Susan Beiersdorfer, et al., by and through counsel, and supplement

the Report of Parties’ Planning meeting with the following information concerning settlement

negotiations, as required by the Case Management Conference Scheduling Order:

       1) On July 3, 2019, Plaintiffs, by counsel, sent counsel for all Defendants a written

demand with a description and monetary breakdown of the damages claimed.

       2) On July 10, 2019, Defendant Ohio Secretary of State, by counsel, responded to

Plaintiffs’ demand. The Secretary of State is the principal defending party.

       3) Presently, it does not appear that this matter can be resolved short of adjudication of

the issues raised in the Complaint.




                                                  -1-
      Case: 4:19-cv-00260-BYP Doc #: 59 Filed: 07/15/19 2 of 2. PageID #: 548



                                                      /s/ Terry J. Lodge
                                                      Terry J. Lodge, Esq.
                                                      316 N. Michigan St., Suite 520
                                                      Toledo, OH 43604-5627
                                                      (419) 205-7084
                                                      tjlodge50@yahoo.com
                                                      lodgelaw@yahoo.com
                                                      Co-Counsel for Plaintiffs

                                  CERTIFICATE OF SERVICE

        I hereby certify that on July 15, 2019, I deposited a copy of the foregoing Supplement to

Report of Parties’ Planning Meeting in the Electronic Case Filing system maintained by the

Court, and that according to protocols of the system, it was electronically served upon all counsel

registered to receive electronic filings.

                                                      /s/ Terry J. Lodge
                                                      Terry J. Lodge, Esq.
                                                      Co-Counsel for Plaintiffs




                                                -2-
